PAYMENT OF SCHOOL JANITORIAL SERVICES A building fund of a school district may be used for erecting, remodeling, or repairing school buildings, and for purchasing furniture. The salaries of maintenance and janitorial personnel are authorized expenditures from a school building fund to the extent that such salaries are payable for duties incident to the maintenance of school buildings.  The Attorney General has considered your request for an opinion on the following questions: "1. Can a School Board legally pay Janitorial and Maintenance people salaries from the Building Fund from a School District? "2. What legal expenditures can be made from the School Building Fund Monies?" Section 10 of Article X, Section 10 of the Oklahoma Constitution authorizes an increased tax levy: ". . . For the purpose of raising money for a building fund for a school district which may be used for erecting, remodeling, or repairing school buildings, and for purchasing furniture . . . ." Your first question raises the issue of whether the salaries of maintenance and janitorial personnel fall within the meaning of the term "repairing" as used in Article X, 10
of the Oklahoma Constitution and 70 O.S. 1-118 [70-1-118] (1971), the vitalizing statute.  An opinion of the Attorney General dated January 31, 1958, concluded that a school building fund cannot be used to pay salaries of a janitor or cook of a school district. In reconsidering the conclusion reached in such opinion we find the following definition of the term "repair" in 76 C.J.S. Repair, at p. 1170: "The word repair relates to the preservation of property in its original condition . . . As it is ordinarily understood, or used, the verb `repair' is defined as meaning to add to; to amend; to maintain; to make good, refit, renew, an existing thing." (Emphasis added) An opinion of the Attorney General dated August 12, 1955, cited authorities to support its conclusion that the Supreme Court of this State has shown a marked disposition to give a very broad and liberal construction to Article X, Section 10. Considering the general definition of the term "repair" which includes the concept of maintenance and considering the broad judicial construction of Article X, Section 10, the expense of maintaining school buildings including the salaries of maintenance and janitorial personnel should be viewed as within the scope of the authorized expenditures from a school district building fund. When a janitor or maintenance employee performs other duties such as driving a bus or doing mechanical work on vehicles, that portion of the salary of such employee attributable to duties other than maintenance of school buildings may not be paid from the building fund. Insofar as opinion of the Attorney General dated January 31, 1958, is inconsistent with this opinion the same is overruled.  As to your second question, the express language of Article X, Section 10 relative to the use of a school district building fund includes the following purpose: "for erecting, remodeling, or repairing school buildings, and for purchasing furniture . . . ." Whether a particular expenditure falls within the scope of the express constitutional language would depend upon the nature and purpose of the particular expense or purchase and must be determined on a case by case basis. We would refer you, however, to certain language in the opinion of the Attorney General dated August 12, 1955, which outlines the purchases authorized by Article X, Section 10, of the Oklahoma Constitution.  It is, therefore, the opinion of the Attorney General that your questions be answered as follows: A building fund of a school district may be used for erecting, remodeling, or repairing school buildings, and for purchasing furniture. The salaries of maintenance and janitorial personnel are authorized expenditures from a school building fund to the extent that such salaries are payable for duties incident to the maintenance of school buildings.  (Joe C. Lockhart)